Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of August 8,
2016, by and between Genomic Health, Inc., a Delaware corporation (the
“Company”), and the persons listed on the attached Schedule A who are
signatories to this Agreement (collectively, the “Investors”).  Unless otherwise
defined herein, capitalized terms used in this Agreement have the respective
meanings ascribed to them in Section  1.

RECITALS

WHEREAS, the Company and the Investors wish to provide for certain arrangements
with respect to the registration of the Registrable Securities (as defined
below) by the Company under the Securities Act (as defined below).

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1

Definitions

1.1.      Certain Definitions.   In addition to the terms defined elsewhere in
this Agreement, as used in this Agreement, the following terms have the
respective meanings set forth below:

(a)      “Board” shall mean the Board of Directors of the Company.

(b)      “Commission” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

(c)      “Common Stock” shall mean the common stock of the Company,  par value
$0.0001 per share.

(d)        “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

(e)       [Reserved]

(f)      “Other Securities” shall mean securities of the Company, other than
Registrable Securities (as defined below), with respect to which registration
rights have been granted by the Company from time to time.

(g)      “Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

 

 

 

--------------------------------------------------------------------------------

 



(h)      “Registrable Securities” shall mean the shares of Common Stock and any
Common Stock issued or issuable upon the exercise or conversion of any other
securities (whether equity, debt or otherwise) of the Company now owned or
hereafter acquired by any of the Investors. 

(i)      The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a Registration Statement in
compliance with the Securities Act, and such Registration Statement becoming
effective under the Securities Act.

(j)      “Registration Expenses” shall mean all expenses incurred by the
Company in effecting any registration pursuant to this Agreement, including,
without limitation, all registration, qualification, and filing fees, printing
expenses, escrow fees, fees and disbursements of counsel for the Company and up
to $50,000 of reasonable legal expenses of one special counsel for Investors (if
different from the Company’s counsel and if such counsel is reasonably
approved by the Company) per underwritten public offering, blue sky fees and
expenses, and expenses of any regular or special audits incident to or required
by any such registration, but shall  not include Selling Expenses.

(k)      “Registration Statement” means any registration statement of the
Company filed with, or to be filed with, the SEC under the Securities Act,
including the related prospectus, amendments and supplements to such
registration statement, including pre- and post-effective amendments, and all
exhibits and all material incorporated by reference in such registration
statement as may be necessary to comply with applicable securities laws other
than a registration statement (and related prospectus) filed on Form S-4 or Form
S-8 or any successor forms thereto.

(l)      “Rule 144” shall mean Rule 144 as promulgated by the Commission under
the Securities Act, as such rule may be amended from time to time, or any
similar successor rule that may be promulgated by the Commission.

(m)      “Securities Act” shall mean the Securities Act of 1933, as amended, or
any similar successor federal statute and the rules and regulations thereunder,
all as the same shall be in effect from time to time.

(n)      “Selling Expenses” shall mean all underwriting discounts and
selling commissions applicable to the sale of Registrable Securities, the fees
and expenses of any legal counsel and any other advisors any of the Investors
engage and all similar fees and commissions relating to the Investors’
disposition of the Registrable Securities.

Section 2

Resale Registration Rights

2.1.      Resale Registration Rights.

(a)      Following demand by any Investor the Company shall file with the
Commission a  Registration Statement on Form S-3 (except if the Company is not
then eligible to register for resale the Registrable Securities on Form S-3, in
which case such registration shall be on another appropriate form in accordance
with the Securities Act) covering the resale of the



2

--------------------------------------------------------------------------------

 



Registrable Securities by the Investors (the “Resale Registration Shelf”), and
the Company shall file such Resale Registration Shelf as promptly as reasonably
practicable following such demand, and in any event within sixty  (60) days of
such demand.  Such Resale Registration Shelf shall include a “final” prospectus,
including the information required by Item 507 of Regulation S-K of the
Securities Act, as provided by the Investors in accordance with Section
2.7.  Notwithstanding the foregoing, before filing the Resale Registration
Shelf, the Company shall furnish to the Investors a copy of the Resale
Registration Shelf and afford the Investors an opportunity to review and comment
on the Resale Registration Shelf.  The Company’s obligation pursuant to this
Section 2.1(a) is conditioned upon the Investors providing the information
contemplated in Section 2.7.

(b)      The Company shall use its reasonable best efforts to cause the Resale
Registration Shelf and related prospectuses to become effective as promptly as
practicable after filing.  The Company shall use its reasonable best efforts to
cause such Registration Statement to remain effective under the Securities Act
until the earlier of the date (i) all Registrable Securities covered by the
Resale Registration Shelf have been sold or may be sold freely without
limitations or restrictions as to volume or manner of sale pursuant to Rule 144
or (ii) all Registrable Securities covered by the Resale Registration
Shelf otherwise cease to be Registrable Securities pursuant to Section 2.9
hereof.  The Company shall promptly, and within two (2) business days after the
Company confirms effectiveness of the Resale Registration Shelf with the
Commission, notify the Investors of the effectiveness of the Resale Registration
Shelf. 

(c)      Notwithstanding anything contained herein to the contrary, the Company
shall not be obligated to effect, or to take any action to effect, a
registration pursuant to Section 2.1(a):

(i)      if the Company has and maintains an effective Registration Statement on
Form S-3ASR that provides for the resale of an unlimited number of securities by
selling stockholders (a  “Company Registration Shelf”); or

(ii)      during the period forty-five (45) days prior to the Company’s good
faith estimate of the date of filing of a Company Registration Shelf; or

(iii)      if the Company has caused a Registration Statement to become
effective pursuant to this Section 2.1 during the prior twelve (12) month
period.

(d)      If the Company has a Company Registration Shelf in place at any time in
which the Investors make a demand pursuant to Section 2.1(a), the Company shall
file with the Commission, as promptly as practicable, and in any event within
fifteen (15) business days after such demand, a “final” prospectus supplement to
its Company Registration Shelf covering the resale of the Registrable Securities
by the Investors (the “Prospectus”); provided,  however, that the Company shall
not be obligated to file more than one Prospectus pursuant to this Section
2.1(d) in any six month period to add additional Registrable Securities to the
Company Registration Shelf that were acquired by the Investors other than
directly from the Company or in an underwritten public offering by the Company.
The Prospectus shall include the information required under Item 507 of
Regulation S-K of the Securities Act, which information shall be provided by the
Investors in accordance with Section 2.7. Notwithstanding the foregoing, before



3

--------------------------------------------------------------------------------

 



filing the Prospectus, the Company shall furnish to the Investors a copy of the
Prospectus and afford the Investors an opportunity to review and comment on the
Prospectus.

(e)      Deferral and Suspension.  At any time after being obligated to file a
Resale Registration Shelf or Prospectus, or after any Resale Registration
Shelf has become effective or a Prospectus filed with the Commission, the
Company may defer the filing of or suspend the use of any such Resale
Registration Shelf or Prospectus, upon giving written notice of such action to
the Investors with a certificate signed by the Principal Executive Officer of
the Company stating that in the good faith judgment of the Board, the filing or
use of any such Resale Registration Shelf or Prospectus covering the Registrable
Securities would be seriously detrimental to the Company or its stockholders at
such time and that the Board concludes, as a result, that it is in the best
interests of the Company and its stockholders to defer the filing or suspend the
use of such Resale Registration Shelf or Prospectus at such time.  The Company
shall have the right to defer the filing of or suspend the use of such Resale
Registration Shelf or Prospectus for a period of not more than one hundred
twenty (120) days from the date the Company notifies the Investors of such
deferral or suspension; provided that the Company shall not exercise the right
contained in this Section 2.1(e) more than once in any twelve month period.  In
the case of the suspension of use of any effective Resale Registration Shelf or
Prospectus,  the Investors, immediately upon receipt of notice thereof from the
Company, shall discontinue any offers or sales of Registrable Securities
pursuant to such Resale Registration Shelf or Prospectus until advised in
writing by the Company that the use of such Resale Registration Shelf or
Prospectus may be resumed. In the case of a deferred Prospectus or Resale
Registration Shelf filing, the Company shall provide prompt written notice to
the Investors of (i) the Company’s decision to file or seek effectiveness of the
Prospectus or Resale Registration Shelf, as the case may be, following such
deferral and (ii) in the case of a Resale Registration Shelf, the effectiveness
of such Resale Registration Shelf.  In the case of either a suspension of use
of, or deferred filing of, any Resale Registration Shelf or Prospectus, the
Company shall not, during the pendency of such suspension or deferral, be
required to take any action hereunder (including any action pursuant to Section
2.2 hereof) with respect to the registration or sale of any Registrable
Securities pursuant to any such Resale Registration Shelf, Company Registration
Shelf or Prospectus.

(f)      Other Securities.  Subject to Section 2.2(e) below, any Resale
Registration Shelf or Prospectus may include Other Securities, and may include
securities of the Company being sold for the account of the Company;  provided
such Other Securities are excluded first from such Registration Statement in
order to comply with any applicable laws or request from any Government Entity,
Nasdaq or any applicable listing agency.  For the avoidance of doubt, no Other
Securities may be included in an underwritten offering pursuant to Section 2.2
without the consent of the Investors.

2.2.      Sales and Underwritten Offerings of the Registrable Securities.    

(a)      Notwithstanding any provision contained herein to the contrary, the
Investors, collectively, shall, subject to the limitations set forth in this
Section 2.2, be permitted one underwritten public offering per calendar year,
but no more than three underwritten public offerings in total, to effect the
sale or distribution of Registrable Securities. 



4

--------------------------------------------------------------------------------

 



(b)      If the Investors intend to effect an underwritten public offering
pursuant to a Resale Registration Shelf or Company Registration Shelf to sell or
otherwise distribute Registrable Securities, they shall so advise the Company
and provide as much notice to the Company as reasonably practicable (and in any
event not less than fifteen  (15) business days prior to the Investors’ request
that the Company file a prospectus supplement to a Resale Registration Shelf or
Company Registration Shelf).

(c)      In connection with any offering initiated by the Investors pursuant to
this Section 2.2 involving an underwriting of shares of Registrable Securities,
the Investors shall be entitled to select the underwriter or underwriters for
such offering, subject to the consent of the Company, such consent not to be
unreasonably withheld, conditioned or delayed. 

(d)      In connection with any offering initiated by the Investors pursuant to
this Section 2.2 involving an underwriting of shares of Registrable Securities,
the Company shall not be required to include any of the Registrable Securities
in such underwriting unless the Investors (i) enter into an underwriting
agreement in customary form with the underwriter or underwriters, (ii) accept
customary terms in such underwriting agreement with regard to representations
and warranties relating to ownership of the Registrable Securities and authority
and power to enter into such underwriting agreement and (iii) complete and
execute all questionnaires, powers of attorney, custody agreements, indemnities
and other documents as may be requested by such underwriter or
underwriters.  Further, the Company shall not be required to include any of the
Registrable Securities in such underwriting if (Y) the underwriting agreement
proposed by the underwriter or underwriters contains representations, warranties
or conditions that are not reasonable in light of the Company’s then-current
business or (Z) the underwriter, underwriters or the Investors require the
Company to participate in any marketing, road show or comparable activity that
may be required to complete the orderly sale of shares by the underwriter or
underwriters. 

(e)      If the total amount of securities to be sold in any offering initiated
by the Investors pursuant to this Section 2.2 involving an underwriting of
shares of Registrable Securities exceeds the amount that the underwriters
determine in their sole discretion is compatible with the success of the
offering, then the Company shall be required to include in the offering only
that number of such securities, including Registrable Securities (subject in
each case to the cutback provisions set forth in this Section 2.2(e)), that the
underwriters and the Company determine in their sole discretion shall not
jeopardize the success of the offering.  If the underwritten public offering has
been requested pursuant to Section 2.2(a) hereof, the number of shares that are
entitled to be included in the registration and underwriting shall be allocated
in the following manner: (a) first, shares of Company equity securities that the
Company desires to include in such registration shall be excluded and (b)
second,  Registrable Securities requested to be included in such registration by
the Investors shall be excluded.  To facilitate the allocation of shares in
accordance with the above provisions, the Company or the underwriters may round
down the number of shares allocated to any of the Investors to the nearest 100
shares. 

2.3.      Fees and Expenses.  Except as otherwise may be agreed upon between the
Investors and the Company, all Registration Expenses incurred in connection
with registrations



5

--------------------------------------------------------------------------------

 



pursuant to this Agreement shall be borne by the Company. All Selling
Expenses relating to securities registered on behalf of the Investors shall be
borne by the Investors.

2.4.      Registration Procedures.  In the case of each registration of
Registrable Securities effected by the Company pursuant to Section 2.1 hereof,
the Company shall keep the Investors advised as to the initiation of each such
registration and as to the status thereof.  The Company shall use its reasonable
best efforts, within the limits set forth in this Section 2.4, to:

(a)      prepare and file with the Commission such amendments and supplements to
such Registration Statement and the prospectuses used in connection with such
Registration Statement as may be necessary to keep such Registration Statement
effective and current and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement;

(b)      furnish to the Investors such numbers of copies of a prospectus,
including preliminary prospectuses, in conformity with the requirements of the
Securities Act, and such other documents as the Investors may reasonably request
in order to facilitate the disposition of Registrable Securities;

(c)      use its reasonable best efforts to register and qualify the Registrable
Securities covered by such Registration Statement under such other securities or
blue sky laws of such jurisdictions in the United States as shall be reasonably
requested by the Investors, provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions;

(d)      in the event of any underwritten public offering, and subject to
Section 2.2(d), enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter of such
offering and take such other usual and customary action as the Investors may
reasonably request in order to facilitate the disposition of such Registrable
Securities;

(e)      notify the Investors at any time when a prospectus relating to a
Registration Statement covering any Registrable Securities is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing. The Company
shall use its reasonable best efforts to amend or supplement such prospectus in
order to cause such prospectus not to include any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing;

(f)      provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such Registration Statement and, if required, a CUSIP
number for all such Registrable Securities, in each case not later than the
effective date of such registration;



6

--------------------------------------------------------------------------------

 



(g)      if requested by an Investor, use reasonable best efforts to cause the
Company’s transfer agent to remove any restrictive legend from any Registrable
Securities being transferred by an Investor pursuant to a Resale Registration
Shelf or Company Registration Shelf,  within two business days following such
request;

(h)      cause to be furnished, at the request of the Investors, on the date
that Registrable Securities are delivered to underwriters for sale in connection
with an underwritten offering pursuant to this Agreement, (i) an opinion, dated
such date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, and (ii) a
letter or letters from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters; and

(i)      cause all such Registrable Securities included in a Registration
Statement pursuant to this Agreement to be listed on each securities exchange or
other securities trading markets on which Common Stock is then listed.

2.5.      The Investors Obligations. 

(a)      Discontinuance of Distribution.  The Investors agree that, upon receipt
of any notice from the Company of the occurrence of any event of the kind
described in Section 2.4(e) hereof, the Investors shall immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement
covering such Registrable Securities until the Investors’ receipt of the copies
of the supplemented or amended prospectus contemplated by Section 2.4(e) hereof
or receipt of notice that no supplement or amendment is required and that the
Investors’ disposition of the Registrable Securities may be resumed.  The
Company may provide appropriate stop orders to enforce the provisions of this
Section 2.5(a). 

(b)      Compliance with Prospectus Delivery Requirements.  The Investors
covenant and agree that they shall comply with the prospectus delivery
requirements of the Securities Act as applicable to them or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement filed by the Company pursuant to this Agreement.  

(c)      Notification of Sale of Registrable Securities. The Investors covenant
and agree that they shall notify the Company following the sale of Registrable
Securities to a third party as promptly as reasonably practicable, and in any
event within thirty (30) days, following the sale of such Registrable
Securities.

2.6.      Indemnification.    

(a)      To the extent permitted by law, the Company shall indemnify the
Investors, and, as applicable, their officers, directors, and constituent
partners, legal counsel for each Investor and each Person controlling the
Investors, with respect to which registration, related qualification, or related
compliance of Registrable Securities has been effected pursuant to this
Agreement, and each underwriter, if any, and each Person who controls any
underwriter within the meaning of the Securities Act against all claims, losses,
damages, or liabilities (or



7

--------------------------------------------------------------------------------

 



actions in respect thereof) to the extent such claims, losses, damages, or
liabilities arise out of or are based upon (i) any untrue statement (or alleged
untrue statement) of a material fact contained in any prospectus or other
document (including any related Registration Statement) incident to any such
registration, qualification, or compliance, or (ii) any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act, any
state securities law, or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities law applicable to the Company and
relating to action or inaction required of the Company in connection with any
such registration, qualification, or compliance; and the Company shall pay as
incurred to the Investors, each such underwriter, and each Person who controls
the Investors or underwriter, any legal and any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability, or action;  provided,  however, that the indemnity contained
in this Section 2.6(a) shall not apply to amounts paid in settlement of any such
claim, loss, damage, liability, or action if settlement is effected without the
consent of the Company (which consent shall not unreasonably be withheld); and
provided, further, that the Company shall not be liable in any such case to the
extent that any such claim, loss, damage, liability, or expense arises out of or
is based upon any violation by such Investor of the obligations set forth in
Section 2.5 hereof or any untrue statement or omission contained in such
prospectus or other document based upon written information furnished to the
Company by the Investors, such underwriter, or such controlling Person and
stated to be for use therein. 

(b)      To the extent permitted by law, each Investor (severally and not
jointly) shall, if Registrable Securities held by such Investor are included for
sale in the registration and related qualification and compliance effected
pursuant to this Agreement, indemnify the Company, each of its directors, each
officer of the Company who signs the applicable Registration Statement, each
legal counsel and each underwriter of the Company’s securities covered by such a
 Registration Statement, each Person who controls the Company or such
underwriter within the meaning of the Securities Act against all claims, losses,
damages, and liabilities (or actions in respect thereof) arising out of or based
upon (i) any untrue statement (or alleged untrue statement) of a material fact
contained in any such Registration Statement, or related document, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by such Investor of Section 2.5 hereof,
the Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law applicable to such Investor and relating to action or inaction
required of such Investor in connection with any such registration and related
qualification and compliance, and shall pay as incurred to such persons, any
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability, or action,
in each case only to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in (and such violation
pertains to) such Registration Statement or related document in reliance upon
and in conformity with written information furnished to the Company by such
Investor and stated to be specifically for use therein; provided,  however, that
the indemnity contained in this Section 2.6(b) shall not apply to amounts paid
in settlement of any such claim, loss, damage, liability, or action if
settlement is effected without the consent of such Investor (which consent shall
not unreasonably be withheld); provided, further, that such Investor’s liability
under this Section 2.6(b) (when



8

--------------------------------------------------------------------------------

 



combined with any amounts such Investor is liable for under Section 2.6(d))
 shall not exceed such Investor’s net proceeds from the offering of securities
made in connection with such registration.

(c)      Promptly after receipt by an indemnified party under this Section 2.6
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 2.6, notify the indemnifying party in writing of the commencement
thereof and generally summarize such action. The indemnifying party shall have
the right to participate in and to assume the defense of such claim; provided,
 however, that the indemnifying party shall be entitled to select counsel for
the defense of such claim with the approval of any parties entitled to
indemnification, which approval shall not be unreasonably withheld; provided
further, however, that if either party reasonably determines that there may be a
conflict between the position of the Company and the Investors in conducting the
defense of such action, suit, or proceeding by reason of recognized claims for
indemnity under this Section 2.6, then counsel for such party shall be entitled
to conduct the defense to the extent reasonably determined by such counsel to be
necessary to protect the interest of such party. The failure to notify an
indemnifying party promptly of the commencement of any such action, if
prejudicial to the ability of the indemnifying party to defend such action,
shall relieve such indemnifying party, to the extent so prejudiced, of any
liability to the indemnified party under this Section 2.6, but the omission so
to notify the indemnifying party shall not relieve such party of any liability
that such party may have to any indemnified party otherwise than under this
Section 2.6.

(d)      If the indemnification provided for in this Section 2.6 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage, or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission. In no event,
however, shall (i) any amount due for contribution hereunder be in excess of the
amount that would otherwise be due under Section 2.6(a) or Section 2.6(b), as
applicable, based on the limitations of such provisions and (ii) a Person guilty
of fraudulent misrepresentation (within the meaning of the Securities Act) be
entitled to contribution from a Person who was not guilty of such fraudulent
misrepresentation.

(e)      Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control; provided,  however, that the failure of the underwriting agreement to
provide for or address a matter provided for or addressed by the



9

--------------------------------------------------------------------------------

 



foregoing provisions shall not be a conflict between the underwriting agreement
and the foregoing provisions.

(f)      The obligations of the Company and the Investors under this Section 2.6
   shall survive the completion of any offering of Registrable Securities in a
Registration Statement under this Agreement or otherwise.

2.7.      Information.  The Investors shall furnish to the Company such
information regarding the Investors and the distribution proposed by the
Investors as the Company may reasonably request and as shall be reasonably
required in connection with any registration referred to in this Agreement.  The
Investors agree to, as promptly as practicable (and in any event prior to any
sales made pursuant to a prospectus), furnish to the Company all information
required to be disclosed in order to make the information previously furnished
to the Company by the Investors not misleading.  The Investors agree to keep
confidential the receipt of any notice received pursuant to Section 2.4(e) and
the contents thereof, except as required pursuant to applicable law.
Notwithstanding anything to the contrary herein, the Company shall be under no
obligation to name the Investors in any Registration Statement if the Investors
have not provided the information required by this Section 2.7 with respect to
the Investors as a selling securityholder in such Registration Statement or any
related prospectus.

2.8.      Rule 144 Requirements.  With a view to making available to the
Investors the benefits of Rule 144 promulgated under the Securities Act and any
other rule or regulation of the Commission that may at any time permit the
Investors to sell Registrable Securities to the public without registration,
 the Company agrees to use its reasonable best efforts to:

(a)      make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act at all times after
the date hereof;

(b)      file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
 

(c)      prior to the filing of the Registration Statement or any amendment
thereto (whether pre-effective or post-effective), and prior to the filing of
any prospectus or prospectus supplement related thereto, to provide the
Investors with copies of all of the pages thereof (if any) that reference the
Investors; and

(d)      furnish to any Investor, so long as the Investor owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested by an Investor in availing itself of any rule or regulation
of the Commission which permits an Investor to sell any such securities without
registration.

2.9.      Termination of Status as Registrable Securities.  The Registrable
Securities shall cease to be Registrable Securities upon the earliest to occur
of the following events: (i) such Registrable Securities have been sold pursuant
to an effective Registration Statement;  (ii) such Registrable Securities have
been sold by the Investors pursuant to Rule 144 (or other similar



10

--------------------------------------------------------------------------------

 



rule),  (iii) such Registrable Securities may be resold  by the Investor holding
such Registrable Securities without limitations as to volume or manner of sale
pursuant to Rule 144; or (iv)  ten (10) years after the date of this Agreement. 

Section 4

Miscellaneous

3.1.      Amendment.  No amendment, alteration or modification of any of the
provisions of this Agreement shall be binding unless made in writing and signed
by each of the Company and the Investors.

3.2.      Injunctive Relief.  It is hereby agreed and acknowledged that it shall
be impossible to measure in money the damages that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person shall be irreparably
damaged and shall not have an adequate remedy at law.  Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including, without
limitation, specific performance, to enforce such obligations, and if any action
should be brought in equity to enforce any of the provisions of this Agreement,
none of the parties hereto shall raise the defense that there is an adequate
remedy at law.

3.3.      Notices.  All notices required or permitted under this Agreement must
be in writing and sent to the address or facsimile number identified below.
Notices must be given:  (a) by personal delivery, with receipt acknowledged; (b)
by facsimile followed by hard copy delivered by the methods under clause (c) or
(d);  (c) by prepaid certified or registered mail, return receipt requested; or
(d) by prepaid reputable overnight delivery service. Notices shall be effective
upon receipt. Either party may change its notice address by providing the other
party written notice of such change. Notices shall be delivered as follows:

If to the Investors:

At such Investor’s address as set forth on Schedule A hereto

 

 

If to the Company:

Genomic Health, Inc.

 

301 Penobscot Drive

 

Redwood City, CA 94063

 

(fax: (650) 556-0750)

 

Attention: Chief Legal Officer

 

 

with a copy to:

Pillsbury Winthrop Shaw Pittman LLP

 

Four Embarcadero Center, 22nd Floor

 

San Francisco, CA   94111

 

Attention:  Stanton D. Wong

 

(fax: (415) 983-1200)

 

3.4.      Governing Law; Jurisdiction; Venue; Jury Trial. 

(a)      This Agreement shall be governed by, and construed in accordance with,
the law of the State of New York without giving effect to any choice or conflict
of law provision



11

--------------------------------------------------------------------------------

 



or rule (whether of the State of New York or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
New York.

(b)      Each of the Company and the Investors irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in the Borough of Manhattan, New York
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement and the transactions contemplated herein,
or for recognition or enforcement of any judgment, and each of the Company and
the Investors irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
state court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the Company and the Investors hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(c)      Each of the Company and the Investors irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement and the transactions contemplated
herein in any court referred to in Section 3.4(b) hereof. Each of the Company
and the Investors hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

(d)      EACH of the Company and The Investors HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH of the Company and The Investors
(A) CERTIFIES THAT NO REPRESENTATIVE,  AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT Each of the COmpany and THE INVESTORS HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

3.5.      Successors, Assigns and Transferees.  Any and all rights, duties and
obligations hereunder shall not be assigned, transferred, delegated or
sublicensed by any party hereto without the prior written consent of the other
party; provided,  however, that the Investors shall be entitled to transfer
Registrable Securities to one or more of their affiliates and, solely in
connection therewith, may assign their rights hereunder in respect of such
transferred Registrable Securities, in each case, so long as such Investor is
not relieved of any liability or obligations hereunder, without the prior
consent of the Company.  Any transfer or assignment made other than as provided
in the first sentence of this Section 3.5 shall be null and void.  Subject to
the foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure



12

--------------------------------------------------------------------------------

 



to the benefit of, and be binding upon, the successors, permitted assigns,
heirs, executors and administrators of the parties hereto. 

3.6.      Entire Agreement.  This Agreement, together with any exhibits hereto,
constitute the entire agreement between the parties relating to the subject
matter hereof and all previous agreements or arrangements between the parties,
written or oral, relating to the subject matter hereof are superseded.

3.7.      Waiver.  No failure on the part of either party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.

3.8.      Severability.  If any part of this Agreement is declared invalid or
unenforceable by any court of competent jurisdiction, such declaration shall not
affect the remainder of the Agreement and the invalidated provision shall be
revised in a manner that shall render such provision valid while preserving the
parties’ original intent to the maximum extent possible.

3.9.      Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.  All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

3.10.      Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts (including by facsimile or other electronic means),
and all of which together shall constitute one instrument.

3.11.      Term and Termination.  The Investors’ rights to demand the
registration of the Registrable Securities under this Agreement, as well as the
Company’s obligations under Section 2.2 hereof, shall terminate automatically
once all Registrable Securities cease to be Registrable Securities pursuant to
the terms of Section 2.9 of this Agreement.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 



13

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

GENOMIC HEALTH, INC.

 

a Delaware Corporation

 

 

 

By:

/s/ Jason W. Radford

 

Name:

Jason W. Radford

 

Title:

Chief Legal Officer

 





[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



 

BAKER BROS. INVESTMENTS, L.P.

 

By:

BAKER BROS. ADVISORS LP, management company and investment adviser to BAKER
BROS. INVESTMENTS, L.P., pursuant to authority granted to it by Baker Bros.
Capital, L.P., general partner to BAKER BROS. INVESTMENTS, L.P., and not as the
general partner

 

 

 

 

 

 

 

By:

/s/ Scott L. Lessing

 

 

Scott L. Lessing

 

 

President

 

 

 

 

 

 

 

BAKER BROS. INVESTMENTS II, L.P.

 

By:

BAKER BROS. ADVISORS LP, management company and investment adviser to BAKER
BROS. INVESTMENTS, L.P., pursuant to authority granted to it by Baker Bros.
Capital, L.P., general partner to BAKER BROS. INVESTMENTS II, L.P., and not as
the general partner

 

 

 

 

 

 

 

By:

/s/ Scott L. Lessing

 

 

Scott L. Lessing

 

 

President

 

 

 

 

 

 

 

667, L.P.

 

By:

BAKER BROS. ADVISORS LP, management company and investment adviser to 667, L.P.,
pursuant to authority granted to it by Baker Biotech Capital, L.P., general
partner  to 667, L.P., and not as the general partner.

 

 

 

 

 

 

 

By:

/s/ Scott L. Lessing

 

 

Scott L. Lessing

 

 

President

 





[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 



 

BAKER BROTHERS LIFE SCIENCES, L.P.

 

By:

BAKER BROS. ADVISORS LP, management company and investment adviser to BAKER
BROTHERS LIFE SCIENCES, L.P., pursuant to authority granted to it by Baker
Brothers Life Sciences Capital, L.P., general partner to BAKER BROTHERS LIFE
SCIENCES, L.P., and not as the general partner

 

 

 

 

 

 

 

By:

/s/ Scott L. Lessing

 

 

Scott L. Lessing

 

 

President

 

 

 

 

 

 

 

14159, L.P.

 

By:

BAKER BROS. ADVISORS LP, management company and investment adviser to 14159,
L.P., pursuant to authority granted to it by 14159 Capital, L.P., general
partner  to 14159, L.P., and not as the general partner.

 

 

 

 

 

 

 

By:

/s/ Scott L. Lessing

 

 

Scott L. Lessing

 

 

President

 

 

 

 

 

 

 

BAKER/TISCH INVESTMENTS, L.P.

 

By:

BAKER BROS. ADVISORS LP,  management company and investment adviser to
BAKER/TISCH INVESTMENTS, L.P., pursuant to authority granted by Baker Bros.
Capital, L.P., general partner to BAKER/TISCH, L.P., and not as the general
partner

 

 

 

 

 

 

 

By:

/s/ Scott L. Lessing

 

 

Scott L. Lessing

 

 

President

 

 

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

Schedule A

 

The Investors

 

BAKER BROS. INVESTMENTS, L.P.

BAKER BROS. INVESTMENTS II, L.P.

667, L.P.

BAKER BROTHERS LIFE SCIENCES, L.P.

14159, L.P.

BAKER/TISCH INVESTMENTS, L.P.

 

 

To the above Investors:

 

Baker Brothers Investments

667 Madison Avenue 21st Floor

New York, NY 10065

 

With a copy to:

 

Akin Gump Strauss Hauer & Feld LLP

Attn: Jeffrey Kochian

One Bryant Park

New York, NY 10036-6745

 

--------------------------------------------------------------------------------